                IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


MONEY, et al.,                      )
                                    )
            Plaintiffs,             )     No. 20 cv 2093
      v.                            )
                                    )
PRITZKER, et al.,                   )
                                    )
            Defendants.             )
______________________________________________________________________________

MONEY, et al.,                      )
                                    )
            Petitioners,            )     No. 20 cv 2094
      v.                            )
                                    )
JEFFREYS,                           )
                                    )
             Respondent.            )



                      PLAINTIFFS’ SUBMISSION ON THE
                 APPLICABILITY AND EFFECT OF 18 U.S.C. § 3626
        The COVID-19 pandemic presents an unprecedented—and hopefully never to be

repeated—threat to the lives of people worldwide. Those of us who live outside of prisons have

turned our lives upside down to protect ourselves, our families, and our communities from this

dangerous threat. People who live inside of prisons, however, cannot do the same. COVID-19

has made its way into Illinois’ prisons, is already wreaking deadly havoc inside Stateville

Correctional Center, and is just getting through the door at major downstate facilities like Logan,

Menard, Danville, Sheridan, and Graham Correctional Centers. These prisons can be analogized

to buildings on fire: the fire is sure to spread, and certain people within these facilities are

especially susceptible to getting burned. These people need this Court’s urgent intervention to

get them out—even if just on a temporary basis—so that they can survive this crisis.

                                      Procedural Background

        On April 2, 2020, Plaintiffs James Money, et al., filed two separate actions concerning

the COVID-19 crisis in the Illinois Department of Corrections (IDOC). Money et al. v. Pritzer et

al, No. 20 cv 2093, is a Section 1983 action that seeks certification of six separate subclasses

with different relief sought for each class. Broadly speaking, Subclasses 1 and 2 consist of

medically vulnerable prisoners who seek furlough pursuant to the Illinois prisoner furlough

statute so that they can follow guidelines issued by the Centers for Disease Control (“CDC”)

during the COVID-19 crisis, which they cannot do inside of IDOC prison walls. Subclasses 3-5

seek transfer to home confinement during the COVID-19 crisis pursuant to various Illinois

statutes that allow home confinement for certain groups of prisoners. Subclass 6 seeks an award

of 180 days sentencing credit, allowed under Illinois law, for prisoners within 180 days of

release. Money et al. v. Jeffreys, No. 20 cv 2094, is an emergency petition for writs of habeas

corpus that seeks relief parallel to that sought in the Section 1983 matter.



                                                   1
         The same day, Plaintiffs also filed an emergency motion for a TRO/PI in the Section

1983 matter. See Money v. Pritzker, No. 20 cv 2093, Doc. 9. That motion seeks preliminary

certification of Plaintiffs’ Subclasses 1 and 2 and an order transferring those individuals to their

homes or other approved placement to self-isolate via temporary medical furlough while

remaining in the custody and control of IDOC. Id. The filed TRO/PI does not include, at this

stage, relief for Subclasses 3-6.

         On April 4, 2020, the Court directed Plaintiffs to supplement their TRO/PI motion to

“provide their position regarding the applicability and effect of 18 U.S.C. § 3626 to their lawsuit

and, in particular, to the relief they are requesting in the TRO/PI motion.” Money v. Pritzker, No.

20 cv 2093, Doc. 22.

         As Plaintiffs describe in further detail below, 18 U.S.C. § 3626 applies to their Section

1983 suit, but it has no application to the habeas action. Furthermore, the relief that Plaintiffs

seek in the Section 1983 TRO/PI motion—placement of Subclasses 1 and 2 on medical

furlough—does not implicate § 3626(a)(3) because it does not seek a prisoner release order.

Plaintiffs request for relief also satisfies § 3626(1) and (2) because it is narrowly tailored to

correct violations of federal rights.

    I.      The Relevant Provisions of 18 U.S.C. § 3626

         Requests for relief under 18 U.S.C § 3626 are governed by Subsection (a) of that statute,

which contains three core provisions: Subsection (1) governs all prospective relief, Subsection

(2) governs preliminary injunctions and temporary restraining orders, and Subsection (3) governs

“prisoner release order[s].”

         Subsection (1) requires that “[p]rospective relief in any civil action with respect to prison

conditions shall extend no further than necessary to correct the violation of the Federal right of a



                                                   2
particular plaintiff or plaintiffs,” id. at (a)(1)(A), and instructs courts to “give substantial weight

to any adverse impact on public safety or the operation of a criminal justice system caused by the

relief” when considering whether “such relief is narrowly drawn, extends no further than

necessary to correct the violation of the Federal right, and is the least intrusive means necessary

to correct the violation of the Federal right.” Id. Further, the section prohibits courts from

ordering a state official to exceed her authority under state law unless doing so is required by

federal law to protect a federal right and no other relief will do so. Id. at (a)(1)(B). Courts refer to

these requirements as the “needs-narrowness-intrusiveness” test. E.g., Fields v. Smith, 653 F.3d

550, 558 (7th Cir. 2011).

        Subsection (2) applies the narrow-tailoring requirements of Subsection (1) to requests for

preliminary injunctions and temporary restraining orders, and further requires that all such relief

“shall automatically expire on the date that is 90 days after its entry, unless the court makes the

findings required under subsection (a)(1) [that the relief be narrowly tailored and minimally

intrusive] . . . and makes the order final before the expiration of the 90-day period.” Id. at (a)(2).

        Finally, Subsection (3) governs “prisoner release order[s].” A “prisoner release order” is

defined as “any order, including a temporary restraining order or preliminary injunctive relief,

that has the purpose or effect of reducing or limiting the prison population, or that directs the

release from or nonadmission of prisoners to a prison.” Id. at (g)(4). Subsection (3) imposes

substantive and procedural requirements on prisoner release orders, including the appointment of

a three-judge district court for any release order that involve remedies for overcrowding.

 II.    Plaintiffs’ TRO/PI Motion Does Not Seek a “Prisoner Release Order” Under 18
        U.S.C. § 3626(a)(3)

        Plaintiffs’ TRO/PI motion seeks specific, narrowly tailored relief that does not implicate

the release order provisions of the PLRA. The motion seeks relief for Subclasses 1 and 2 only:


                                                   3
medically vulnerable and over-55 people in IDOC custody who can be furloughed under 730

ILCS 5/3-11-1. In more concrete terms, Plaintiffs propose a remedial plan requiring the IDOC to:

(1) identify eligible subclass members; (2) evaluate whether their transfer to medical furlough (or

home detention, if IDOC prefers) would implicate public safety concerns and thus render them

ineligible for furlough or detention; and (3) medically furlough (or transfer to home detention, if

IDOC prefers) all eligible subclass members. See e.g., Ex. A, Plaintiffs’ Draft Remedial Plan.

       Plaintiffs’ requested relief is not a “prisoner release order” within the meaning of §

3626(a)(3) for three independent reasons. First, as discussed in Subsection A below, Plaintiffs do

not request that IDOC release them from custody, but rather that IDOC act with urgency to

identify, evaluate, and relocate appropriate and eligible class members. Individuals transferred to

medical furlough or home detention as a result of IDOC’s evaluations and determinations would

remain in the custody and control of the IDOC and the IDOC would be free to impose

restrictions pursuant to 730 ILCS 5/3-11-1 or 730 ILCS 5/5-8A-3. Second, as discussed in

Subsection B below, the PLRA limits release orders by federal courts to remedy overcrowding.

That provision is not implicated in this case, which does not relate to overcrowding but rather to

the unique circumstance of a highly contagious virus that puts the lives of class members at

increased risk so long as they are held in a prison setting. Third, as explained in Subsection C,

even if there were ambiguity about whether § 3626(a)(3) reaches Plaintiffs’ circumstances, the

constitutional avoidance doctrine would require this Court to resolve the ambiguity in Plaintiffs’

favor. To the extent that § 3626(a)(3) would deny relief, it would be unconstitutional as applied. 1




1
  Plaintiffs’ other proposed subclasses likewise do not seek a PLRA “prisoner release order.”
Just as medical furlough does not implicate § 3626(a)(1)(3), neither does transfer to home
confinement. Plaintiffs can further address the applicability of § 3626(a)(1)(3) to Subclasses 3-6
at a later stage. The currently-pending TRO/PI motion does not seek relief for these subclasses.

                                                 4
        A.      Plaintiffs Do Not Seek a Release Order, But Rather a Process to Mitigate the
                Threat of COVID-19 for Medically Vulnerable Prisoners, Evaluate Their
                Suitability for Medical Furlough, and Transfer Eligible Prisoners

        By its very terms, 18 U.S.C. § 3626(a)(3) applies only to an order “that has the purpose

or effect of reducing or limiting the prison population, or that directs the release from or

nonadmission of prisoners to a prison.” § 3626(g)(4). Plaintiffs do not seek either of these things.

Rather, they seek a process through which subclass members eligible for medical furlough will

be identified and evaluated based on a balancing of public safety and public health needs, and

transferred accordingly.

        The plain language of Illinois’ prison furlough statute defines a furlough not as release

from confinement or custody, but as an extension of “the limits of the place of confinement of a

committed person under prescribed conditions.” 730 ILCS 5/3-11-1. Consistent with this

concept, the Illinois Administrative Code treats prisoners on medical furlough as “committed

persons,” governed by the Code’s “Authorized Absence” provisions. See 20 Ill. Admin. Code §

530.40. Prisoners on furlough are considered to remain under confinement for a variety of

purposes, including election law and public benefits law. See 10 ILCS 5/3-5 (“Confinement . . .

shall include any person convicted and imprisoned but granted a furlough as provided by Section

3-11-1 of the Unified Code of Corrections . . .”); Social Security Administration (SSA) Program

Operations Manual System (POMS) PR 06805.016 Illinois (“a prisoner is considered ‘confined’

[] or ‘a resident of a public institution’ [] even if he is granted and/or released on a furlough, for

purposes of suspension of benefits to prisoners”).

        When transferred, these Plaintiffs will still remain in IDOC custody, though their location

will have changed. By way of illustration, all of the IDOC prisoners who have COVID-19 and

are on ventilators at outside hospitals are on “medical furlough” status. Although not inside of a



                                                   5
specific correctional center, these people are still indisputably still in IDOC custody, as is clear

from the IDOC profile of one these men, below:




                                    K77218 - WILSON, JOSEPH
                   Parent Institution:     STATEVILLE CORRECTIONAL CENTER
                   Offender Status:        MEDICAL FURLOUGH
                   Location:               FURLOUGH


       IDOC still considers furloughed or transferred prisoners as being within the IDOC

population, just as it would for someone who resides in the community on electronic monitoring

or who resides behind prison walls. Recent data shows that IDOC has approximately 1500-1700

prisoners on medical furlough status at any given time. See Ex. B, IDOC, Operations and

Management Report (OMR) Key Variables Fiscal Year 2020, 1.

       The custodial status of furloughed prisoners is set forth in the nature and duration of

furloughs: the statute contemplates temporary relocation to “(2) to obtain medical, psychiatric or

psychological services when adequate services are not otherwise available.” 730 ILCS 5/3-11-

1(a)(2). Given the unique threat posed by COVID-19, furlough to a home setting—where social

distancing, the only established approved mechanism to avoid infection, can be practiced—falls

within the scope of the furlough statute. Once the threat posed by COVID-19 has been contained

or mitigated, IDOC can recall these individuals back to correctional centers. Indeed, the medical

furloughs Plaintiffs seek are necessarily temporary. 730 ILCS 5/3-11-1(a)(2) (authorizing IDOC




                                                  6
to furlough a prisoner for a limited period of time for medical reasons). Plaintiffs do not seek a

release from custody, and § 3626(a)(3) does not apply.

       B.      The PLRA’s Release Order Requirements for Mass Prisoner Releases and
               Population Caps Are Inapplicable Here

       Although Plaintiffs do not seek a prisoner release order within the meaning of the PLRA,

even if they did, because they do not seek a remedy for overcrowding, the circumstances of

today’s pandemic are outside the scope of § 3626(a)(3). Both the plain language of the statute as

a whole and the legislative history demonstrate that this provision is specific to federal court

orders remedying violations primarily caused by overcrowding. See 18 U.S.C. § 3626(a)(3)(e)

(limiting release orders to where “crowding is the primary cause of the violation of a Federal

right”). The House Report accompanying the PLRA explained that it was intended to govern

court imposed “prison caps.” H.R. Rep. No. 104-21, p.25 (1995).

       Nothing in the PLRA displaces district courts’ “broad equitable powers to order the

transfer of inmates to facilities better equipped to provide for their medical needs.” Reaves v.

Dep’t of Corr., 392 F. Supp. 3d 195, 209-10 (D. Mass. 2019) (citing Johnson v. Harris, 479 F.

Supp. 333, 337-38 (S.D.N.Y. 1979) (ordering prison to either transfer prisoner to facility

equipped to provide for his medical needs or to ensure he is provided with adequate care as

remedy for prison’s deliberate indifference to his serious medical needs); see also United States

v. Wallen, 177 F. Supp. 2d 455, 458 (D. Md. 2001) (ordering transfer of pretrial detainee to a

hospital since “the Marshal’s Service cannot assure this Court that it will provide the medical

care that the Constitution mandates so long as he is held at MCAC”); see also ABA Standards

for Criminal Justice, 23-6.2 (3d ed. 2011) (“A prisoner who requires care not available in the

correctional facility should be transferred to a hospital or other appropriate place for care.”); cf.

Murphy v. Lane, 833 F.2d 106 (7th Cir. 1987) (allowing plaintiff’s claim for retaliatory transfer


                                                  7
 to go forward based on prison officials’ transfer of plaintiff to prison more poorly-equipped to

 handle his psychiatric needs).

        For more than two decades, district courts have found that § 3626(a)(3) does not apply to

orders remedying violations of federal rights other than overcrowding, even where that order

requires prisoners to be moved out of their current facilities. In Doe v. Younger, No. 91-187

(E.D. Ky. Sept. 4, 1996), Op. and Order (attached as Ex. C) at 10-12, the district court banned

the housing of juveniles for more than 15 days in jail, where conditions were unacceptable for

children. The court held that this was not a prisoner release order under the PLRA, even where it

had the effect of reducing the number of children in the facility: “[T]he court’s order does not

direct the release of any child. It is undisputed that counties . . . often house juveniles in need of a

secure facility in other counties. In fact, such transfers from facilities in one county to facilities in

another county or even another state are extremely common. Indeed, the Kentucky Juvenile

Code specifically contemplates such transfers.”

        In a case directly on point to the present situation, Plata v. Brown, No. C01-1351, 2013

WL 3200587, at *9 (N.D. Cal. June 24, 2013), the court was faced with the sweeping

transmission of coccidioidomycosis, or Valley Fever, “an infectious disease caused by inhalation

of a fungus,” in certain prisons within the California state prison system. Plata, at *2. The court

granted an exclusionary order for medically vulnerable prisoners, rejecting the defendants’

argument that the PLRA barred the requested relief unless issued by a three-judge court:

        Here, looking at the [PLRA] statute as a whole requires reading the definition of
        “prisoner release order” in conjunction with the requirements for entering one. One such
        requirement is that a three judge court must determine, by clear and convincing evidence,
        that “crowding is the primary cause of the violation of a Federal right,” before it can enter
        a prisoner release order. 18 U.S.C. § 3626(a)(3)(E)(i). Consequently, adopting
        Defendants’ interpretation of “prisoner release order” would mean that a court could only
        order that prisoners be transferred from one prison to another if overcrowding were the
        primary cause of the violation of those prisoners’ rights, and not if any other reason were


                                                   8
        causing the violation. Defendants have failed to point to anything in the legislative
        history that indicates an intent to limit the protection of inmates’ constitutional rights in
        this manner . . . .

Id. at *9.

        In the context of the relief requested here, the PLRA’s legislative history review is not an

academic exercise, but an imperative affirmation of this court’s broad equitable authority to

order relief for Subclasses One and Two. “‘A statute should not be construed to displace courts’

traditional equitable powers ‘[a]bsent the clearest command to the contrary.’” Plata, 2013 WL

3200587, at * 9 (citing Gilmore v. California, 220 F.3d 987, 997 n.12 (9th Cir. 2000), and

Weinberger v. Romero-Barcelo, 456 U.S. 305, 313 (1982)) (“Unless a statute in so many words,

or by a necessary and inescapable inference, restricts the court’s jurisdiction in equity, the full

scope of that jurisdiction is to be recognized and applied.” (quotation marks and citations

omitted)). As the PLRA’s legislative history demonstrates, Congress did not intend to limit

courts’ ability to move or transfer prisoners as a result of other (non-crowding) constitutional

violations—including those presented here. See Reaves, 404 F. Supp. 3d at 523 (“Accepting

Defendants’ argument would mean that the only way a district court can order the release of a

prisoner is for a violation of his constitutional rights where overcrowding caused the violation,

but not if any other reason caused the violation. Defendants have failed to present anything in the

legislative history which evidences Congressional intent to limit the protection of inmates’

constitutional rights in this way—presumably because there is no such history.”).

        As both the Doe and Plata courts concluded, the PLRA does not preclude court orders to

 transfer medically vulnerable prisoners, which is the relief Plaintiffs seek here. See, e.g., Plata,

 2013 WL 3200587, at *9 (“Sponsors of the PLRA were especially concerned with courts setting

 ‘population caps’ and ordering the release of inmates as a sanction for prison administrators’



                                                   9
failure to comply with the terms of consent decrees designed to eliminate overcrowding.”)

(citing Gilmore, 220 F.3d at 998 n.14); Doe v. Younger, attached as Ex. C, at 11 (“After

reviewing the substantive provisions concerning prisoner release orders and the legislative

history underlying this provision of the PLRA, it is clear that the prisoner release order

provisions are directed at prison caps, i.e., orders directing the release of inmates housed in a

particular institution once that institution houses more than a specific number of persons. This is

not that kind of case.”). Senators who supported § 3626’s restrictions did so explicitly in

response to federal courts that were “dictat[ing] prison population size and order[ing] excess

prisoners released.” 142 Cong. Rec. S10576-02, 1996 WL 522797 (remarks of Sen. Abraham).

The record evinces the overriding intent to limit the capacity of federal judges to impose “prison

population cap[s].” 141 Cong. Rec. S14414 (daily ed. Sept. 27, 1995) (remarks of Sen. Dole)

(“Perhaps the most pernicious form of micromanagement is the so-called prison population cap

. . . . By establishing tough new conditions that a Federal court must meet before issuing a

prison cap order, this bill will slam-shut the revolving prison door.”); see also 142 Cong. Rec.

S3703-01, 1996 WL 188576 (remarks of Sen. Abraham) (the purpose of the PLRA was to end

such judicial orders as “a program of wholesale releases of up to 600 criminal defendants per

week to keep the prison population down to what the judge considers an appropriate

level”); Margo Schlanger, Anti-Incarcerative Remedies for Illegal Conditions of Confinement, 6

U. Miami Race & Soc. Just. L. Rev. 1, 27-28 (2016) (collecting congressional testimonies and

reports identifying federal court-imposed prison population caps as the target of the PLRA).

       Plaintiffs do not seek such mass release orders or population caps. Instead, Plaintiffs seek

an expedited, individualized review and re-location of those people who are medically

vulnerable and more likely to have serious complications or to die if they contract COVID-19.



                                                10
The purpose of this expedited review is to evaluate their suitability for medical furlough or home

detention—not release from IDOC custody. No court has ever held that relief of such deferential

nature is in conflict with § 3626(a)(3).

       C.      The Doctrine of Constitutional Avoidance Requires the Court to Interpret §
               3626 Consistently With the Relief Sought by Plaintiffs

       Even if there were ambiguity about whether § 3626(a)(3) applies to the relief Plaintiffs

seek, the doctrine of constitutional avoidance requires resolving that ambiguity in Plaintiffs’

favor. If § 3626(a)(3) is interpreted to preclude, or even to delay, relief sought by Plaintiffs in the

face of an undisputed imminent risk of serious illness or death arising from a deadly virus, this

provision would be unconstitutional as applied. Such an interpretation would unlawfully prevent

courts from ordering relief urgently needed to protect prisoners’ lives and federal rights in the

face of an unprecedented pandemic, and must be avoided. See Jones v. United States, 529 U.S.

848, 857 (2000) (quoting United States ex rel. Attorney General v. Delaware & Hudson Co., 213

U.S. 366 (1909)) (“where a statute is susceptible of two constructions, by one of which grave and

doubtful constitutional questions arise and by the other of which such questions are avoided, our

duty is to adopt the latter.”); Gilmore v. California, 220 F.3d 987, 998 (9th Cir. 2000) (“The

courts will therefore not lightly assume that Congress intended to infringe constitutionally

protected liberties or usurp power constitutionally forbidden it.”) (citing DeBartolo Corp v.

Florida Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575 (1988); see also NLRB v.

Catholic Bishop of Chicago, 440 U.S. 490, 500 (1979) (“[A]n Act of Congress ought not be

construed to violate the Constitution if any other possible construction remains available.”).

       In the unique circumstances of the COVID-19 pandemic, requiring the § 3626(a)(3)

procedures and precluding relief because Plaintiffs’ have not alleged that their rights are violated

due to overcrowding, would be unconstitutional. Defendants here are well aware of the


                                                  11
immediate risks to Plaintiffs’ lives and health from remaining in the congregate setting of

prisons. See ECF No. 1, Complaint, ¶¶ 43-44. Every day of delay does not merely delay relief

but increases the risk. At least two prisoners have already died. Reading the PLRA to prevent the

courts from acting here would be unconstitutional, or at a minimum, raises serious constitutional

concerns. Jones, 529 U.S. at 857 (courts should avoid statutory constructions that raise “grave

and doubtful constitutional questions”) (internal quotation marks and citation omitted).

III.   The Relief Plaintiffs Seek in the Section 1983 Matter Satisfies the “Needs-
       Narrowness-Intrusiveness” Requirements of § 3626(a)(1) & (a)(2)

       The urgency of the risk posed to medically vulnerable Plaintiffs by COVID-19 cannot be

overstated. Continued incarceration of Plaintiffs in Subclasses 1 and 2 puts them at substantial

risk of imminent contraction of and death from COVID-19, in violation of the Eighth

Amendment and the Americans with Disabilities Act.

       Under the PLRA, any injunctive remedy must satisfy the “needs-narrowness-

intrusiveness requirement.” See Fields v. Smith, 653 F.3d 550, 558 (7th Cir. 2011). That means

that a district court issuing a preliminary injunction must find that the relief (1) is narrowly

drawn, (2) extends no further than necessary to correct the harm requiring preliminary relief, and

(3) is the least intrusive means necessary to correct that harm. 18 U.S.C. § 3626(a)(2). The court

must give “substantial weight to any adverse impact on public safety or the operation of a

criminal justice system caused by the preliminary relief.” Id. The “needs-narrowness-

intrusiveness” requirement is case-specific and “must be undertaken in light of both the

magnitude of existing constitutional violations and the available alternative remedies.” Morales

Feliciano v. Rullan, 378 F.3d 42, 54 (1st Cir. 2004); see also Brown v. Plata, 563 U.S. 493, 531

(2011) (“Narrow tailoring requires a fit between the remedy’s ends and the means chosen to

accomplish those ends . . . . The scope of the remedy must be proportional to the scope of the


                                                  12
violation, and the order must extend no further than necessary to remedy the violation.”). The

unique circumstances of the COVID-19 pandemic, and the particular risks it poses for the

medically vulnerable, requires immediate furlough or transfer for Subclasses 1 and 2.

       Accordingly, this Court must order IDOC to implement a process similar to one included

in Sections 1 and 2 of in the Plaintiffs’ proposed Draft Remedial Plan, so that subclass members

who pose no risk to public safety are transferred from facilities where the chances of contracting

COVID-19 are incredibly high, to community placements where they can safely quarantine

while remaining in IDOC custody. Cf. Farmer v. Brennan, 511 U.S. 825, 847 (1994) (prison

official can be liable “for denying humane conditions of confinement” where “he knows

inmates face a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.”); Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016) (“If a

risk from a particular course of medical treatment (or lack thereof) is obvious enough, a

factfinder can infer that a prison official knew about it and disregarded it.” (citations omitted).

       A.      Relief Sought by Plaintiffs is Narrowly Drawn

       The relief proposed in Plaintiffs’ Draft Remedial Plan is narrowly drawn both in scope

and in substance. While Plaintiffs’ Section 1983 action is brought on behalf of all prisoners in

the IDOC and six cognizable subclasses, they see preliminary relief for two subclasses only:

those who are medically vulnerable due to age, and those who are vulnerable due to preexisting

medical conditions. Urgent action is required to protect the lives of these prisoners by

preemptively removing them from prison facilities before they contract COVID-19.

       The relief itself is also narrowly tailored to meet the particular characteristics and

circumstances of the COVID-19 pandemic. As detailed more fully in Plaintiffs’ complaint,

standards from the CDC and other public health experts indicate that all individuals, but



                                                 13
particularly those who are medically vulnerable, should avoid close contact with people who are

sick or who are or may be contagious even if asymptomatic. See ECF No. 1, Complaint, ¶¶ 31-

33. In Illinois prisons, Defendants have admitted that all aspects of daily life take place in a

congregate setting making social distancing impossible. See id. ¶¶ 43-44. The only way for

Defendants to ensure that medically vulnerable prisoners can keep their distance from others is

by transferring them to a different environment.

       B.      Relief Sought by Plaintiffs Does Not Extend Further Than Necessary to
               Correct the Violation of their Federal Rights

       The preliminary injunctive relief sought by Plaintiffs does not extend further than

necessary to correct the constitutional violation at issue, given the nature of the violations of

federal law and IDOC’s inability to remedy the serious risk of harm in any other way. While the

court’s order for relief must be deliberately narrow to minimize intrusion into correctional

operations, the relief ordered must also be sufficient to fulfill its function of remedying the

violations at hand. See Brown, 563 U.S. at 511 (“Courts may not allow constitutional violations

to continue simply because a remedy would involve intrusion into the realm of prison

administration.”). Here, the violations at hand include imminent risk of contracting COVID-19,

which could lead to serious medical complications and death. The only adequate remedy for

medically vulnerable prisoners is medical furlough or transfer.

       The very nature of Illinois prisons renders IDOC incapable of protecting the medically

vulnerable subclasses from COVID-19’s spread if they remain within IDOC facilities. Illinois’

Director of Public Health has admitted that IDOC facilities do not have enough individual cells

to isolate prisoners with confirmed cases of the virus, and that prisons “pose unique challenges in

stopping the spread of disease and protecting the health of individuals who live and work there.”

See ECF No. 1, Complaint, ¶ 43. If confirmed cases cannot be successfully quarantined within


                                                 14
IDOC facilities, the only way the IDOC can protect the lives of these vulnerable individuals is by

immediately furloughing or transferring them to a site outside the prison.

       This Court cannot not wait for the virus to spread to each IDOC facility before

identifying eligible class members and granting them medical furlough. Cf. Skinner v. Uphoff,

234 F. Supp. 2d 1208, 1218 (D. Wyo. 2002) (“Of course, the remedy ordered by this Court shall

extend no further than necessary to correct the violation of the Federal right, but if it is necessary

to enact systemic and prophylactic measures in order to correct the violations found to exist in

this instance, the Court may do so.”). Once this dangerous virus enters the prison, it will spread

rapidly from prisoner to prisoner and among staff. Catastrophe already has struck at Stateville,

where the number of confirmed COVID-19 cases has grown exponentially in just a matter of

days, sickening dozens of prisoners and staff and killing at least two prisoners. COVID-19 cases

have now been confirmed among staff or prisoners at Stateville NRC, Menard, Logan, Danville,

Sheridan, Graham, Joliet Treatment Center, and Kewanee. Action must be taken now to prevent

devastation throughout prisons and prison communities across the state.

       C.      The Relief Sought is the Least Intrusive Means to Remedy the Violation

       Plaintiffs’ proposed relief wholly respects the discretion of the IDOC and requires

relocation only for those individuals who have medical vulnerabilities to COVID-19 and pose no

threat to public safety. This relief is authorized by state law and is the least intrusive means to

protect the life and rights of the medically vulnerable Plaintiff subclasses.

       The Illinois legislature created medical furlough as a mechanism to allow for temporary

change in confinement under special circumstances, and one would be hard pressed to find a

more dire special circumstance than the current global pandemic. Under Illinois’ medical

furlough statute, the IDOC is authorized to “extend the limits of the place of confinement of a



                                                  15
committed person under prescribed conditions, so that he may leave such place on a furlough.”

730 ILCS 5/3-11-1(a). The COVID-19 pandemic has already claimed the lives of at least two

Illinois prisoners and sent more than a dozen to a hospital intensive care unit. Medical furlough

is an appropriately tailored remedy to protect the lives of prisoners who are most at risk of death

from COVID-19 due to their age and preexisting medical conditions.

IV.    PLRA Has No Application to Petitions for Writs of Habeas Corpus

       Petitioners request emergency action in their request for writs of habeas corpus; as in the

Section 1983 suit, Petitioners seek immediate furlough or transfer of Subclasses 1 and 2. The

PLRA has no application to a habeas petition. Walker v. O’Brien, 216 F.3d 626, 634 (7th Cir.

2000) (“[W]e conclude that cases properly brought under §§ 2241 or 2254 as habeas corpus

petitions are not subject to the PLRA. In so doing, we bring this circuit into line with all of our

sister circuits who have ruled on the matter.”) (citing Davis v. Fechtel, 150 F.3d 486, 488-90 (5th

Cir. 1998); McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811-12 (10th Cir. 1997); Blair-Bey

v. Quick, 151 F.3d 1036, 1039-41 (D.C. Cir. 1998)); see also Greyer v. Ill. Dep’t of Corr., 933

F.3d 871, 878 (7th Cir. 2019) (observing that “habeas corpus petitions do not give rise to a strike

under the PLRA”). This conclusion is fully supported by the two separate statutory schemes

enacted by Congress to govern § 1983 actions (the PLRA) and habeas petitions (the Anti-

Terrorism and Effective Death Penalty Act). See Blair-Bey, 151 F.3d at 1041 (noting that the

PLRA and AEDPA were enacted two days apart, “strongly suggest[ing] that Congress intended

to make its changes to habeas proceedings via the AEDPA, and to alter procedure in prisoner

civil rights litigation in the PLRA”).




                                                 16
Dated: April 6, 2020                               Respectfully submitted,

                                                   /s/Elizabeth Mazur
                                                   One of the Attorneys for the Plaintiffs



 Sheila A. Bedi                                     Amanda Antholt
 Luke Fernbach*                                     Samantha Reed
 Emily M. Grant*                                    Equip for Equality
 Terah Tollner*                                     20 N. Michigan Avenue, Suite 300
 Community Justice Civil Rights Clinic              Chicago, IL 60602
 Northwestern Pritzker School of Law                (312) 241-0020
 375 East Chicago Avenue
 Chicago, IL 60611                                  Sarah Grady
 (312) 503-2492                                     Steve Weil
 *Law student licensed pursuant to Illinois         Loevy & Loevy
  Supreme Court Rule 711                            311 N. Aberdeen Street, 3rd Floor
                                                    Chicago, IL 60607
 Vanessa del Valle                                  (312) 243-5900
 Roderick and Solange MacArthur Justice Center
 Northwestern Pritzker School of Law                Alan Mills
 375 East Chicago Avenue                            Elizabeth Mazur
 Chicago, IL 60611                                  Uptown People’s Law Center
 (312) 503-5932                                     4413 N. Sheridan
                                                    Chicago, IL 60640
 Jennifer Soble                                     (773) 769-1411
 Illinois Prison Project
 53 W. Jackson, Suite 1056
 Chicago, IL 60616
 (312) 324-4465

Counsel for Plaintiffs




                                              17
                                 CERTIFICATE OF SERVICE

        I, Elizabeth Mazur, an attorney, certify that I served this pleading on all counsel of record
by filing it through CMECF system.


                                                      /s/Elizabeth Mazur




                                                 18
